Citation Nr: 1403521	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a seizure disorder or residuals of head trauma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1975, and had periods of service in the United States Army Reserve and National Guard through 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2011, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In February 2012, the Board reopened the previously denied claim for service connection for residuals of head trauma.  At that time, and January 2013, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Then, in November 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for a seizure disorder or residuals of head trauma, including as due to service-connected posttraumatic stress disorder (PTSD).  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in January 2014. 


FINDING OF FACT

A conversion disorder (functional neurologic symptom disorder) is proximately due to, or the result of, service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for a conversion disorder (functional neurologic symptom disorder) are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim on the appeal for service connection for a conversion disorder (functional neurologic symptom disorder), an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II.  Service Connection 

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis 

The Veteran contends that he has a chronic disorder due to a beating in service when he was hit on the head, mostly on the left side, with a rifle butt during a fight in 1974 or 1975.  

Service connection for PTSD was granted by the RO in a December 2009 rating decision and currently assigned a 70 percent disability rating.  In July 2011, VA also determined that the Veteran's service-connected PTSD rendered him totally unemployable.

The Veteran reported on his initial October 1976 Veteran's Application for Compensation or Pension (VA Form 21-526), and in a May 2007 claim, that his seizure disorder problems and residuals of a head injury began in service.  During his September 2011 Board hearing, he stated that, since his head injury in service, he experienced headaches, confusion, concentration difficulty, and took prescribed medication for stress and anxiety.  See Board hearing transcript at page 7.  His wife testified that he experienced memory problems, and complained of dizziness and nausea.  Id. at 9.

The Veteran is competent to report in-service head trauma and assault.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 133, 1337 (Fed. Cir. 2006).  In light of the fact that service treatment records confirm his episodes of passing out in 1974 and emergency treatment for moderate trauma to the left head in March 1975 and that, in October 1975, he was treated for a laceration and bruising around his left eye due to a fight, and he has testified to in-service head injury and a seizure, the Board concludes that his reports are also credible and his head trauma in service is conceded.  38 U.S.C.A. § 5107(b). 

A December 1976 VA examiner found no evidence of a thinking disorder, but there were some positive neurological findings, and diagnosed a seizure disorder of unknown etiology.

VA hospitalized the Veteran from October to November 1976 for a possible seizure disorder.  According to the hospital summary, a VA neurological work up was performed and the examiner opined that it was possible that some of the Veteran's spells were due to seizure activity but it was doubtful that all were.

A December 2007 VA neurological consultation reflects that the Veteran reported unusual episodes over the past year, including wandering with no memory of events and being confused and emotional when found.  General cognitive decline over the last year was noted.  The examiner opined that electroencephalogram (EEG) and imaging were within normal limits and the time frame was much too long for an epileptic event.  In the neurologist's opinion, the Veteran's spells were "most likely anxiety related."

In December 2009, a VA examiner for traumatic brain injury (TBI) could not relate the Veteran's current memory loss or headaches to reported head injuries during active service without resorting to mere speculation because there was also evidence of significant alcoholism, substance abuse, and numerous head injuries after service.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); see Jones v. Shinseki, 23 Vet. App. 382 (2010).

A May 2, 2012 VA examination report for neurological disorder or TBI includes the examiner's opinion that it was less likely than not that the Veteran's current condition was due to military service and there was no evidence of any current neurological condition due to his mild TBI in service.  There was no evidence of any active TBI residuals.  The examiner found that the Veteran likely experienced psychogenic seizures rather than epileptic seizures.

A May 14, 2012 VA neuropsychological examination report indicates that testing did not show evidence of cognitive impairment related to head injury or objective evidence of memory impairment.

In a June 2013 addendum, the recent VA neurological/TBI examiner stated that the Veteran may have had one organic seizure after his assault, but this was unclear.  Since that time, the Veteran likely experienced psychogenic seizures, rather than epileptic seizures, such as conversion disorder versus malingering.  The neurologist was unable to comment on whether the Veteran's psychogenic seizures or other active condition was related to his service-connected PTSD, as it was outside of his scope of expertise.  This opinion also weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d at 1282.

In July 2013, a VA psychologist opined that the Veteran's claimed condition was less likely as not proximately due to or the result of his service-connected condition.  The examiner stated that the cause or aggravation of the Veteran's seizure-like behavior cannot be resolved without mere speculation.  This opinion also weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d at 1282; Jones v. Shinseki, 23 Vet. App. at 382.

As discussed above, upon review of the evidence in this case, in November 2013, the Board sought an opinion from a VHA medical expert as to whether it was at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a chronic disorder, to include seizure disorder, that is proximately due to, or the result of, his service-connected PTSD.  The expert was also asked if the Veteran has a chronic disorder, to include seizure disorder, was it at least as likely as not aggravated by service-connected PTSD.  If aggravated, the examiner was asked what permanent, measureable increase in current chronic disorder, including seizure disorder, is attributable to the service-connected PTSD.

In the January 2014 opinion, the VHA physician reviewed the Veteran's record and noted that prior examiners felt the seizures, headaches, and cognitive problems, were best understood as either conversion symtoms or maligning.  In the VHA medical expert's opinion, the Veteran most closely fit the diagnoses of PTSD and conversion disorder (functional neurologic symptom disorder).  

The VA medical specialist explained that the essence of a conversion disorder is that, when confronted with an intolerable level of emotional pain, the affected person experiences it as physical (usually neurologic) symptom, rather than an emotional symptom.  The affected person gains some comfort by "converting" their emotional pain to a more physical and less psychic locale.  This ultimately is not a successful strategy, as the "converted" physical symptom eventually causes distress or decreased functioning itself.

The VHA specialist noted that such conversion occurred beyond the person's conscious awareness and is not a deliberate act.

In the VHA physician's opinion, there was a greater than 50 percent probability of the Veteran having the conversion disorder diagnosis rather than malingering.  

According to the VHA medical expert, the probability that the Veteran's PTSD caused his conversion disorder was less than 50 percent.  The physician was unaware that PTSD can cause the emergence of a conversion disorder that was not already present.

Then the VHA examiner stated that "[c]onversion disorder can certainly be exacerbated by anxiety conditions such as PTSD."  The medical specialist explained that examiners conceded the diagnosis of PTSD and that the Veteran continued to meet the criteria for PTSD.  According to the VHA physician, "[w]ith this concession, it is only reasonable to expect that the anxiety and emotional discomfort caused by [the Veteran's] PTSD would worsen his conversion disorder."  The physician was unable to venture an estimate of the degree to which PTSD-related stresses worsened his conversion symtoms, related to the effect of his other stressors.

Here, the only probative medical opinion of record, that of the January 2014 VHA examiner, supports a link between the Veteran's current conversion disorder and his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008);

As the evidence reflects that the Veteran has ongoing seizures of a psychogenic nature, headaches, and cognitive problems, and is service-connected for PTSD, and a VHA examiner concluded that it was only reasonable to expect that anxiety and emotional discomfort caused by his PTSD would worsen his conversion disorder, the criteria for service connection for a conversion disorder as proximately due to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310; Allen.


ORDER

Service connection for a conversion disorder (functional neurologic symptom disorder) as due to service-connected PTSD is granted.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


